Citation Nr: 1807464	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-16 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for T11-T12 bulging disc and Schmorl's nodes at L1-T11 herniated nucleus pulpous right thoracolumbar myositis, claimed as back condition, currently evaluated as 40 percent disabling prior to June 30, 2017 and as 20 percent disabling thereafter.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to July 1982 and from February 2003 to August 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

During the course of the appeal, the disability rating for the Veteran's back disability was decreased from 40 percent 20 percent effective June 30, 2017, by a July 2017 rating decision.  The Veteran has not yet filed a notice of disagreement to that rating decision, and he is reminded that he has until July 14, 2018 to appeal such decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran service-connected back disability is currently evaluated as 40 percent disabling prior to June 30, 2017 and as 20 percent from June 30, 2017 under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 refers to intervertebral disc syndrome.

An August 2014 VA back conditions examination report notes a diagnosis of T11-T12 bulging disc and Schmorl's nodes at L1-T11 herniated nucleus pulpous right thoracolumbar myositis under common diagnosis of intervertebral disc syndrome.  However, the examiner also noted in that report that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.

This discrepancy is particularly relevant when assessing the Veteran's entitlement to an increased rating as Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  In this case, a disability rating greater than 40 percent is available under this diagnostic code and the distinction could directly impact the Veteran's claim for entitlement.  Accordingly, a new VA examination clarifying the presence of IVDS and the resulting incapacitating episodes is needed at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records for the Veteran from the VA Medical Center in San Juan, Puerto Rico and any associated outpatient clinics dated from July 2017 to the present.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to assess his service-connected T11-T12 bulging disc and Schmorl's nodes at L1-T11 herniated nucleus pulpous right thoracolumbar myositis.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

The examiner must test the range of motion for the thoracolumbar spine, by recording separate sets of the range of motion test results for both active and passive motion, and in weight-bearing and nonweight-bearing. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

The examiner must also clearly note whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

